PER CURIAM.
Leonel Munoz seeks habeas corpus relief based on appellate counsel’s ineffective assistance in failing to raise a fundamental error claim, pursuant to State v. Montgomery, 39 So.3d 252 (Fla.2010). Based on our prior decisions in Cubelo v. State, 41 So.3d 263 (Fla. 3d DCA 2010), Daniels v. State, 46 So.3d 630 (Fla. 3d DCA 2010), and Guerra v. State, 44 So.3d 226 (Fla. 3d DCA 2010), we deny the motion. Where the jury was instructed on both manslaughter by act and manslaughter by culpable negligence, there was no fundamental error requiring a reversal of the petitioner’s conviction. See Daniels, 46 So.3d at 630.
Habeas corpus denied.